Citation Nr: 0736840	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
vision loss, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than March 22, 
2004, for the assignment of a 30 percent disability 
evaluation for bilateral vision loss. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, which increased the 
evaluation for bilateral vision loss from 20 to 30 percent 
disabling, effective March 22, 2004.  Thereafter, the Boston 
RO assumed jurisdiction. 


FINDINGS OF FACT

1.  At the time of the veteran's most recent VA examination, 
his best corrected visual acuity was 20/20-2 in the right eye 
and 20/300 at 3 feet in the left eye; there has been no 
demonstration of best corrected visual acuity of less than 
20/30 in the right eye.

2.  The date of receipt for the veteran's claim for an 
increased evaluation for bilateral defective vision was 
January 12, 1951.

3.  An increase in bilateral vision loss was first factually 
ascertainable on August 6, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral vision loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.84a, Diagnostic Codes 6061-6079 (2007).

2.  The criteria for an effective date of August 6, 2002, for 
the assignment of a 30 percent disability evaluation for 
bilateral vision loss have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

March 2004 and April 2005 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  The letters did not explicitly tell him to submit 
all relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The letters did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the timing deficiency 
was remedied by the RO's readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the bilateral eye condition has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.

The April 2005 VCAA letter provided notice on the rating and 
effective date elements.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for bilateral 
vision loss, which has been assigned a 30 percent disability 
evaluation under Diagnostic Code 6077.

The veteran was afforded a VA examination in May 2004.  At 
the time of the examination, the veteran had near uncorrected 
vision of 20/80 in his right eye, correctable to 20/25-, and 
far uncorrected vision of 20/50+1, correctable to 20/20-2.  
Left eye uncorrected near vision was 20/400-1 and was not 
correctable.  Left eye far vision was 20/300 at 3 feet and 
was not correctable.  The veteran was noted to have had a 
corneal transplant times three on the left side.  Best visual 
acuity was noted to be 20/20-2 on the right and 20/300 at 3 
feet on the left.  The veteran was also noted to have 
pseudophakia on the left and a slight cataract on the right.  
There was no diplopia.

Diagnoses of refractive error with presbyopia on the right 
and lack of discernable reflex on the left; bilateral 
glaucoma; and corneal transplant on the left with sutures, 
peripheral scarring of button and decentered temporally and 
inf-temp scar area of button cover up to nasal edge of pupil, 
surface irregularity and opacification, were rendered.  

VA treatment record dated later in October 2004, shows that 
the field of vision in the right eye was full.

The best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75.

Visual acuity in one eye of 10/200, is rated 30 percent 
disabling if visual acuity in the other eye is 20/40 or 
better.  Blindness in one eye, having only light perception, 
would also only be 30 percent disabling if visual acuity in 
the other eye is 20/40 or better.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6077.  The veteran was shown to have 
corrected far vision of his right eye of 20/20-2 on the 
right.  The veteran does not have loss of field of vision in 
the right eye, therefore, a higher rating could not be 
awarded on that basis.  As such, the weight of the evidence 
is against an increased schedular evaluation for bilateral 
visual loss is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected bilateral vision loss has 
resulted in frequent periods of hospitalization.  Moreover, 
there have been no reports that the veteran is unemployed or 
has experienced marked interference with employment as a 
result of his service-connected eye disorder.  In the absence 
of such factors, the criteria for submission of the claim for 
assignment of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Effective Date

Assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date. 
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later. A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.

(2)	Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.
38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims and 
the VA General Counsel, have interpreted the laws and 
regulations pertaining to the effective date of an increase 
as follows:  If the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

A "claim" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2007).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2007).  A 
report from a private physician will be accepted as a claim 
if it shows a reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2),

In a May 1947 rating determination, the RO assigned a 10 
percent disability evaluation from December 19, 1945, through 
March 31, 1946; a 20 percent disability evaluation from April 
1, 1946, through March 14, 1947; and a 30 percent disability 
evaluation from March 15, 1947.  The veteran was informed of 
the RO's decision in June 1947, and in a June 1947 letter, he 
requested that his appeal be continued.  In August 1947, the 
veteran appeared at a hearing at the RO before traveling 
Members of the Board.  

In an October 1947 decision, the Board denied an increased 
evaluation.

In an April 1948 rating determination, the RO continued the 
30 percent disability evaluation.  The veteran was notified 
of this decision in May 1948.  

Following a December 1948 VA examination, the RO, in a March 
1949 rating determination, proposed to reduce the veteran's 
disability evaluation from 30 to 20 percent.  The RO informed 
the veteran of the reduction in a March 1949 letter and 
indicated that the veteran had one year from the date of the 
letter to appeal.  The veteran did not appeal and the 
decision became final.  

In a statement received in September 1951, indicated that he 
wanted to bring the RO's attention to a condition that had 
developed as a result of his service-connected left eye.  He 
noted that this condition caused the eye to diverge from its 
normal path and was first noticed in September 1950 by Dr. 
Leahy.  

In a letter dated in September 1951 and received in October 
1951, Dr. Leahy reported that the veteran underwent a corneal 
transplant on the left eye in May 1951 with excellent 
results.  

Additional treatment records received in conjunction with the 
veteran's claim reveal that he underwent an additional 
corneal transplant in April 1957.  

Private treatment records received from the Massachusetts Eye 
and Ear Infirmary, in conjunction with the veteran's request 
for an increased evaluation in March 2004, reveal that at the 
time of an August 6, 2002, examination, the veteran was only 
able to count fingers at 4 feet with his left eye.  The 
veteran was again only able to count fingers with his left 
eye at the time of an August 27, 2002, visit.  At the time of 
a November 25, 2002, examination, the veteran was noted to 
only be able to count fingers at 6 inches.  At the time of a 
January 2004 examination, the veteran had 20/30 vision in his 
right eye and counting fingers in his left eye at 6 inches.  

The veteran's September 1951, indicated that there had been 
an increase in eye disability, as such it constituted an 
informal claim for increase.  Neither that letter or any of 
the other evidence received prior to August 2002 reported 
loss of vision in the left eye or any specific vision loss.  
Dr. Leahy's report of an excellent result from eye surgery 
suggests that there was no ascertainable increase in 
disability.  

An increased disability was initially ascertainable on August 
6, 2002, when the veteran was noted to only be able to count 
fingers at four feet with his left eye.  The record indicates 
that this examination was triggered by the onset of an 
infection the previous Sunday.  As such, an effective date of 
August 6, 2002, is warranted for the assignment of a 30 
percent disability evaluation for bilateral vision loss.  In 
reaching this decision, the Board has resolved reasonable 
doubt in the veteran's favor, but finds that the weight of 
the evidence is against an effective date earlier than August 
6, 2002.


ORDER

An evaluation in excess of 30 percent for bilateral vision 
loss is denied.   

An effective date of August 6, 2002, for the assignment of a 
30 percent disability evaluation for bilateral vision loss is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


